Citation Nr: 1330961	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 







INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The reopened claim for service connection for peptic ulcer disease is REMANDED to the RO via the Appeals Management Center in Washington, DC.

Peptic ulcer disease includes a duodenal ulcer.


FINDINGS OF FACT

1.  In a rating decision in January 2004, the RO reopened the claim of service connection for peptic ulcer disease and then denied the reopened claim on the merits; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  The additional evidence since the final rating decision in January 2004 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for peptic ulcer disease. 







CONCLUSION OF LAW

The criteria to reopen the claim of service connection for peptic ulcer disease have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim is reopened, which is the only part of the appeal decided, further discussion of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in January 1966, the RO denied the original claim of service connection for peptic ulcer disease.  

In July 2003, the Veteran filed a claim to reopen service connection for the disability.  In a rating decision in January 2004, the RO reopened the claim of service connection for peptic ulcer disease and then denied the reopened claim on the merits.  Although the Veteran had epigastric pain in service, the RO denied the claim because diagnostic testing, upper GI series, was normal in service and the post-service peptic ulcer disease was unrelated to service.  






After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO in January 2004 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in January 2004 consisted of the service treatment records, VA records, and private medical records.

The service treatment records show that in January 1962 the Veteran complained of intermittent epigastric pain.  In March 1962, "ulcers" since July 1960 were noted.  An upper gastrointestinal series (UGI) was normal.  

After service of VA examination in September 1965, the Veteran stated that he was hospitalized for three months for a peptic ulcer in 1960 while stationed in Germany. X-rays showed a deformed duodenal ulcer.  The diagnosis was chronic duodenal ulcer. 

In statements in November 1965, one a private physician stated that he prescribed for the Veteran a diet and alkalies in October 1963.  A second physician stated in September 1964 saw the Veteran for symptoms of peptic ulcer. 

Private medical records show that in March 1970 the Veteran was hospitalized for a bleeding ulcer.  In November 1972, the Veteran had surgery, including a vagotomy and a gastroenterostomy for an intractable duodenal ulcer. 

In December 2003, a private physician stated that according to the Veteran he was hospitalized for peptic ulcer disease for two weeks in 1960 in Germany. 





Current Claim to Reopen

In June 2008, the Veteran filed the current claim to reopen. 

As the Veteran's claim was received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21   (1993). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional Evidence and Analysis

A previously denied claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because diagnostic testing, an upper GI series, was normal in service and the post-service peptic ulcer disease was unrelated to service.

The additional evidence presented since the rating decision in January 2004 consists in pertinent part of the statements of a private doctor and private physician. 

In a statement in September 2009, after a review of the Veteran's medical records back to 1962, Dr. Misichia, D.O., stated that the records confirmed peptic ulcer disease and gastritis.  In a statement in November 2009, after a review of the Veteran's medical records back to 1960, Dr. Strickland, MD, stated that the Veteran had dyspeptic symptoms, dating to 1960 and in 1962, consistent with an acid-related disorder.
Of the additional evidence, the statements of Drs. Misichia and Dr. Strickland that the Veteran had ulcer disease in service relates to an unestablished fact necessary to substantiate the claim, namely, evidence that ulcer disease had onset in service.  As the lack of such evidence was the basis for the previous denial of the claim, the statements are new and material evidence under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for peptic ulcer disease is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for peptic ulcer disease is reopened and to this extent only the appeal is granted.






REMAND

Before deciding the reopened claim of service connection, the Veteran has identified service records pertinent to the claim, which have not been requested.  

As VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service medical records, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate custodian of federal records the Veteran's in-patient records from July 1960 at the Army hospital at either Bad Kreuznach, Germany or Bad Cannstatt, Germany.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Arrange to have the Veteran's reviewed by a VA physician to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current peptic ulcer disease is a continuation or progression of epigastric complaints and reference to an ulcer in service or the development of a new and separate condition? 


In formulating the opinion, the VA examiner is asked to consider that while an UGI series in 1962 in service was read as normal, after service in October 1963 and in September 1964 the Veteran was treated for epigastric symptoms and in 1965 X-rays showed a deformed duodenal ulcer. 

3.  After the above development, adjudicate the reopened claim of service connection for peptic ulcer disease.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


